DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application 17/525,777 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent 11, 178, 267. Although the claims at issue are not identical, they are not patentably distinct from each other as seen by a representative sample of comparative analysis between each of the independent claims below:

The instant application: 17/525,777
U.S. Patent 11,178,267
1. A method, comprising: generating, on a processor of a mobile device, an accessibility icon associated with a set of user-interface parameters selected by a user of the mobile device; storing, in a memory coupled to the processor, one or more groups of settings provided by the user, wherein individual settings of the one or more groups correspond to individual user-interface parameters of the set; displaying, on a screen of the mobile device, the accessibility icon with a predetermined size greater than a default size for the accessibility icon; and adjusting, in response to the user actuating the accessibility icon displayed on the screen, the user-interface parameters of the set according to one group of the one or more groups of settings stored in the memory.
1. A method, comprising: generating, on a processor of a mobile device, a first data set including a first subset of user-interface parameters selected by a user of the mobile device, wherein the mobile device includes a set of user-interface parameters that each is configured to generate output to the user or to receive input from the user, or both, and wherein the set of user-interface parameters includes the first subset of user-interface parameters; storing, in a memory coupled to the processor of the mobile device, a first plurality of settings provided by the user, wherein individual settings of the first plurality each corresponds to individual user-interface parameters of the first subset; generating, on the processor, a second data set including a second subset of user-interface parameters selected by the user, wherein the set of user-interface parameters includes the second subset of user-interface parameters; storing, in the memory, a second plurality of settings provided by the user, wherein individual settings of the second plurality each corresponds to individual user-interface parameters of the second subset; storing, in the memory, a third plurality of settings provided by the user, wherein individual settings of the third plurality each corresponds to the individual user-interface parameters of the second subset; determining a first size of a first accessibility icon to be displayed on a screen of the mobile device, wherein the first size is greater than a default size, wherein the first size is based on a first predetermined factor provided by the user, and wherein the first accessibility icon is associated with the first data set including the first subset of user-interface parameters; determining a second size of a second accessibility icon to be displayed on the screen, wherein the second size is less than the first size and is greater than the default size, wherein the second size is based on a second predetermined factor provided by the user, wherein the second accessibility icon is associated with the second data set including the second subset of user-interface parameters, wherein the second accessibility icon is configured to display an additional window on the screen, in response to the user selecting the second accessibility icon, the additional window configured for the user to select between the second plurality of settings or the third plurality of settings, and wherein both the second and third pluralities of settings are associated with a first area within a first radial distance from a first geographical reference location stored in the mobile device based on a first present location of the mobile device determined by a global positioning system (GPS) coupled with the mobile device; and displaying the first and second accessibility icons on the screen of the mobile device.


From the above evidence, it is clear that the claim limitations of the instant application, though not identical, are not patentably distinct from the stated US Patent seen by the representative sample of comparative analysis above and furthermore, it is clear that the claim limitations of the instant application are covered by the limitations of claimed invention of said US Pat. 11,178,267.
It would have been obvious to the ordinary artisan before the effective filing date to broaden the claims in order to extend the coverage and enjoy greater protection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-1012-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ayalur et al (US 2013/0331123) in view of Han et al. (US 2017/0228140), Yamaguchi et al (US 2015/0370318) or Karunamuni et al (US 2018/0335921 – Hereafter Karu).
Claims 1 and 13, Ayalur teaches a method and a mobile device, comprising: 
a)	generating, on a processor of a mobile device, an accessibility icon associated with a set of user-interface parameters selected by a user of the mobile device; (Ayalur: Fig. 1 displays a number of meaningful location icons, [0020] where data is categorized into activities associated with the MCD’s user, 0021]). 

b)	storing, in a memory coupled to the processor, one or more groups of settings provided by the user, wherein individual settings of the one or more groups correspond to individual user-interface parameters of the set; (Ayalur: the behavior of a MCD can be modified by adjusting associated ringers or ringtones, turning on its Wi-Fi communication in one location versus another location (e.g., home versus work locations, [0003]);
c)	Ayalur teaches “displaying, on a screen of the mobile device, the accessibility icon (Ayalur: Fig. 1 displays a number of meaningful location icons, [0020] where data is categorized into activities associated with the MCD’s user, 0021])”, but [[with a predetermined size greater than a default size for the accessibility icon.  Please see X1 below]]; and 
d)	adjusting, in response to the user actuating the accessibility icon displayed on the screen, the user-interface parameters of the set according to one group of the one or more groups of settings stored in the memory. (Ayalur: the behavior of a MCD can be modified by adjusting associated ringers or ringtones, turning on its Wi-Fi communication in one location versus another location (e.g., home versus work locations, [0003].
Ayalur does not teach X1:
(i)	 Yamaguchi teaches “Additionally or alternatively, the output image generator 24 may determine appearance of each icon image, such as image quality, size, shape, color, color tone, or floating type of each icon image, according to a rating, registration date, and/or a number of times the icon image is selected by the user. For example, when the rating of the icon image is greater than a threshold value “1”, that icon image may be displayed in larger size than its default size, [0083]”.
(ii)	Han teaches  “The object may be enlarged according to a user input performed by touching a plurality of number of times the object of which the enlarging function is activated, [0116-0117];    where the device may determine whether the size of the region of the enlarged object is equal to or greater than a first threshold value, [0137, 0139];	Via Fig. 23 “a plurality of widget windows may be displayed on the screen of the device and one widget window 3060 from among the plurality of widget windows may be enlarged. The enlarged widget window 3060 may overlap other widget windows and may be displayed, and detailed information about content corresponding to the widget window 3060 may be displayed on the enlarged region of the widget window 3060, [0255-0256]”.  Fig. 11 provides an example of sizing/resizing of “weather icon” app/icon.
(iii)	Karu teaches via Figs. 5C17-5C18, “depending on the intensity of the tap gesture by contact 5534, Wi-Fi icon 5546 increases in size in accordance with a rate by which the intensity of the contact changes (e.g., increasing in size by a smaller amount in response to a tap gesture with a smaller intensity and increasing in size by a larger amount in response to a tap gesture with a larger intensity), [0261]”.
Therefore it would have been obvious to the ordinary artisan to incorporate the teaching of Han, Yamaguchi or Kary into the teaching of Ayalur for the purpose of increasing size of a specific icon to highlight its importance and top priority when accessing the system for greater attention.

Claims 2 and 14. The method of claim 1, further comprising: adjusting, in response to the user de-actuating the accessibility icon, the user-interface parameters of the set to corresponding default settings stored in the memory. (Yamaguchi: Figs. 5E4-5E7: to displaying the default brightness icon, [0298]).
Claims 3 and 15. The method of claim 1, further comprising: displaying, in response to the user actuating the accessibility icon, an additional window on the screen, wherein the additional window includes one or more mode indicators that each corresponds to one group of the one or more groups of settings. (Han: Fig. 23, a plurality of widget window, [0256];  separate window or separate pop-up window, [0091, 0102]).
Claims 4 and 16. The method of claim 3, wherein adjusting the user-interface parameters of the set according to the one group of the one or more groups of settings is based, at least in part, on the user selecting corresponding one mode indicator of the one or more mode indicators from the additional window. (Ayalur: the behavior of a MCD can be modified by adjusting associated ringers or ringtones, turning on its Wi-Fi communication in one location versus another location (e.g., home versus work locations, [0003]; Han: an effect for indicating that the enlarging function of the object is activated to the user may be displayed. For example, when the enlarging function of the object is activated, a user interface (UI) for a predetermined operation (for example, an operation for enlarging the object) may be displayed at a corner of the object, [0113]).
Claim 10, wherein: the user actuating the accessibility icon includes touching the accessibility icon, speaking to the mobile device, making a gesture to the mobile device,  (Karu:  the user interacts with the GUI primarily through stylus and/or finger contacts and gestures on the touch-sensitive surface, [0007]), or any combination thereof,;
Claims 8 and 18, wherein the predetermined size is based on a predetermined factor provided by the user. (See the independent claims).
Claims 9 and 19, wherein the accessibility icon is a first accessibility icon of a plurality of accessibility icons of the mobile device, and wherein the predetermined size is based on a quantity of the accessibility icons of the plurality to display on the screen. (See the independent claims and/or Ayalur: Fig. 1; Karu: Fig. 4A;  Han:  according to the size of a screen of the display and the number of objects on the display, [0133]).
Claim 12. The method of claim 1, wherein: each of the user-interface parameters of the set is configured to generate output to the user or to receive input from the user, or both; (See the independent claims) and the user-interface parameters of the set includes a size of one or more items to display on the screen (Han: size, [0116-0117, 0137-0139, 0255-0256]), a volume level of the mobile device, a vibration mode of the mobile device (Han: vibration, [0017, 0037, 0125, 0146]), a brightness level of the screen, a voice-recognition sensitivity level of the mobile device (Yamaguchi, voice recognition, [0112]); a gesture-perception sensitivity level of the mobile device (Karu: sensitivity, i.e., deep press, [0197]), a duration to maintain the brightness level of the screen, a level of remaining battery power to trigger dimming of the screen, a sensitivity level for detecting touch input on the screen, a sensitivity level for detecting a fingerprint at a validation component, or a combination thereof.
Claims 5-7, 11, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ayalur  in view of Han , Yamaguchi or Karu and further in view of White (US 2010/0016014) and Buck et al (US 2019/0380092).
Claims 5-7 and 17. The method of claim 3, wherein the one or more mode indicators displayed on the additional window are associated with an area (Per claim 3, Han teaches, via Fig. 23, a plurality of widget window, [0256];  separate window or separate pop-up window, [0091, 0102]), but not explicitly “defined by a radial distance from a geographical reference location stored in the memory, and wherein the area includes a present location of the mobile device determined by a global positioning system (GPS) coupled with the mobile device; wherein the radial distance is determined based on the user's pattern of moving away or toward the area or the user's pattern of spending time in or out of the area; and wherein determining the radial distance is assisted by an artificial intelligence component of the mobile device, the artificial intelligence component configured to perform an algorithm analyzing the user's patterns based on a machine learning or a deep learning, or both”.
White teaches via GUI of fig. 3 where “the mobile device 100 is configured to determine ambient characteristics of the device based on sensors at the camera 110, microphone 106, and other sensors. As used herein, an ambient characteristic refers to a characteristic of the environment around the mobile device 100, and can include ambient sound, ambient light, geographic location, ambient temperature, or the like. Based on the sensed ambient characteristics, the mobile device 100 can adjust one or more user interface characteristics of the device. As used herein, a user interface characteristic refers to a characteristic of a user interface device that is perceptible to the user. Examples of user interface characteristics include display brightness, speaker volume, microphone sensitivity, button lighting, ring volume, ring tone, or the like, [0017]”;  The mobile device 100 can adjust a ring volume based on a geographic position of the device as sensed by a Global Positioning System (GPS) sensor. Thus, if the GPS sensor indicates that the mobile device 100 is in a geographic location corresponding to a theater, the mobile device 100 can adjust the ring volume to a silent mode, [0021]).   Buck teaches machine learning algorithm/technique for “setting time zone automatically” (which uses location and location change to auto set the time zone for device but uses power to do so); which ringtones are in use and the ringtone volume level and average RMS level,… and to turn on GPS location, [0284] or to turn the phone ringer from normal ring to vibrate, and to turn off Wi-Fi and GPS services to conserve battery, [0188]”.

Claims 11 and 20, wherein: the user actuating the accessibility icon includes touching the accessibility icon, speaking to the mobile device, making a gesture to the mobile device,  or any combination thereof,; and an artificial intelligence component of the mobile device assists the user actuating the accessibility icon by speaking to the mobile device or by making a gesture to the mobile device, the artificial intelligence component configured to perform an algorithm analyzing the user's speech or the user's gestures based on a machine learning or a deep learning, or both. (See the independent claims, claim 10 and/or Karu:  the user interacts with the GUI primarily through stylus and/or finger contacts and gestures on the touch-sensitive surface, [0007]),  Karu further teaches various algorithms, [0195]), but not the machine learning algorithm.  Buck teaches machine learning algorithm/technique for “setting time zone automatically” (which uses location and location change to auto set the time zone for device but uses power to do so); which ringtones are in use and the ringtone volume level and average RMS level,… and to turn on GPS location, [0284] or to turn the phone ringer from normal ring to vibrate, and to turn off Wi-Fi and GPS services to conserve battery, [0188]”.

Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of  White into the teaching of Ayalur for the purpose of adjusting brightness, speaker volume, microphone sensitivity, button lighting, ring volume, ring tone, or the like according to the location and also incorporate Buck’s teaching of machine learning technique for writing the rules for sets of actions that taken by the users for greater convenience in communication.

				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/           Primary Examiner, Art Unit 2651